Citation Nr: 0629705	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  05-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge on February 10, 2006.


FINDING OF FACT

Hepatitis C was not present in service or manifested for many 
years thereafter, and is not otherwise attributable to 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in July 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in February 2004.  Notice fully complying with the provisions 
of the VCAA was provided to the veteran in July 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  A VA examination 
and medical opinion have been obtained. 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error given the 
decision by the Board in this appeal.  




 

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  For claims filed after 
October 31, 1990, such as this claim, a disability incurred 
as a result of the abuse of alcohol or drugs will not be 
considered to be incurred in the line of duty, and therefore, 
will not be subject to service connection.  See 38 C.F.R. 
§§ 3.1(k)-(m), 3.301(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Analysis

The record indicates that the veteran was discharged from 
service due having hepatitis C.  During his testimony before 
the Board, the veteran noted that he did not receive 
treatment for hepatitis C after service until 2002, when a 
yearly physical indicated that his hepatitis C had become 
active.  The veteran's medical records provide evidence that 
he is currently seeking treatment for the disease.  

The record includes a June 2002 private treatment note 
regarding the veteran's hepatitis C.  The private physician 
completing the document noted that the veteran had a brief 
history of using intravenous drugs during service, but that 
the veteran had not had any high-risk behaviors since that 
time.

In August 2003, the veteran underwent a VA examination.  The 
examiner detailed the veteran's treatment for the disease.  
The examiner noted that the veteran had used intravenous 
drugs during service, as well as cocaine.  The examiner also 
noted that the veteran had engaged in high-risk sexual 
activity during service.  The examiner related that the 
veteran denied any blood transfusion, organ transplants, 
dialysis, tattoos, body piercing, or exposure to shared 
razors, shared toothbrushes or medical blood exposures.  The 
examiner found that the veteran's greatest risk factor was 
intravenous drug use, followed by internasal cocaine use.  
The examiner further found that the least probable source of 
the veteran's hepatitis C was the high-risk sexual activity.  

The examiner completed an addendum to his VA examination 
report in December 2003.  After reviewing the veteran's 
private medical records, the examiner opined that it was more 
probable than not that the hepatitis C diagnosed in service 
was connected to the veteran's intravenous drug use.

In his testimony before the Board in February 2006, the 
veteran denied that he had used intravenous drugs during 
service, stating that he had only used marijuana.  During the 
testimony, the veteran noted that during service he was 
exposed to blood when moving an injured fellow soldier.  The 
Board notes that the alleged exposure to blood was not 
recorded by the VA examiner.  

The evidence clearly indicates that the veteran incurred 
hepatitis C during service. The veteran was discharged due to 
his incurring hepatitis C, and the evidence shows that his 
hepatitis C is currently symptomatic.  The Board finds, 
however, that the evidence establishes that the veteran's 
hepatitis C was caused by intravenous drug use.  

The veteran's service medical records do not contain any 
evidence of either intravenous drug or cocaine use or any 
other event possibly leading to hepatitis C.  The examiner's 
and private physician's notations of his intravenous drug and 
cocaine use were provided by the veteran himself.  The Board 
notes that the examiner found nor only that intravenous drug 
and cocaine use were risk factors, but also that they were 
the most significant.  

The Board notes that the veteran's risk factors evaluated as 
possible sources of the veteran's hepatitis C appear 
throughout the record to come from history provided by the 
veteran.  The Board finds the history provided to medical 
personnel to be highly probative as it was given in the 
context of securing medical treatment, while the recent 
assertions by the veteran denying a history of intravenous 
drug in service may be compensation oriented.  

The Board further observes that the medical opinion of record 
is the VA examiner's report which indicates that the veteran 
used intravenous drugs and that drug use was the veteran's 
greatest risk factor for the disease. No medical opinion or 
other competent medical evidence to the contrary has been 
presented. 

Therefore,  the Board concludes that the veteran's hepatitis 
C was not incurred in service and in the line of duty.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




ORDER

Service connection for hepatitis C is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


